 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA
 3    RIMINI STREET, INC., a Nevada corporation,                Case No. 2:14-cv-01699 LRH CWH
        Plaintiff,
 4                                                             [PROPOSED ORDER] GRANTING
      v.                                                       ORACLE’S MOTION TO SEAL
 5                                                             PORTIONS OF ORACLE’S MOTION
      ORACLE AMERICA, INC., a Delaware                         TO MODIFY PROTECTIVE ORDER
 6    corporation; and ORACLE INTERNATIONAL                    TO PERMIT USE OF DISCOVERY IN
      CORPORATION, a California corporation,                   THE RIMINI I ACTION
 7      Defendants.
 8    ORACLE AMERICA, INC., a Delaware
      corporation; and ORACLE INTERNATIONAL                    Judge: Hon. Carl W. Hoffman
 9    CORPORATION, a California corporation,
                     Counterclaimants,
10
              v.
11
      RIMINI STREET, INC., a Nevada corporation;
12    SETH RAVIN, an individual,
       Counterdefendants.
13

14                                         [PROPOSED] ORDER
15           Pending before this Court is Defendants and Counterclaimants Oracle America, Inc. and
16   Oracle International Corporation’s (collectively “Oracle”) Motion for Leave to File Under Seal
17   Portions of Oracle’s Motion to Modify Protective Order to Permit Use of Discovery in the
18   Rimini I Action. Federal Rule of Civil Procedure 26(c) provides broad discretion for a trial court
19   to permit sealing of court documents for, inter alia, the protection of “a trade secret or other
20   confidential research, development, or commercial information.” Fed. R. Civ. P. 26(c). Having
21   considered Oracle’s Motion for Leave to File Under Seal and for good cause existing:
22           IT IS HEREBY ORDERED THAT: Oracle’s Motion for Leave to File Under Seal is
23   GRANTED. The Clerk of the Court shall file under seal portions of Oracle’s Motion to Modify
24   Protective Order to Permit Use of Discovery in the Rimini I Action, and Exhibits A-H to the
25   Declaration of Beko O. Reblitz-Richardson filed with the Motion.
26

27
28
                                                      2
                                             [PROPOSED] ORDER
 1
     IT IS SO ORDERED.
 2
     DATED: May 30, 2019        By:
 3                                    Hon. Carl W. Hoffman
                                      United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                  3
                           [PROPOSED] ORDER
 1                                    CERTIFICATE OF SERVICE

 2          I certify that on February 27, 2019, I electronically transmitted the foregoing

 3   ORACLE’S MOTION TO SEAL PORTIONS OF ORACLE’S MOTION TO MODIFY

 4   PROTECTIVE ORDER TO PERMIT USE OF DISCOVERY IN THE RIMINI I ACTION

 5   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

 6   Electronic Filing to all counsel in this matter; all counsel are CM/ECF registrants.

 7

 8    Dated: February 27, 2019                             BOIES SCHILLER FLEXNER LLP
 9
10                                               By:                 /s/ Ashleigh Jensen
11                                                                  Ashleigh Jensen
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27
28
                                                       1
                                         CERTIFICATE OF SERVICE
